Citation Nr: 1410509	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-31 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to basic eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  The Veteran died in January 2008.  The appellant is seeking DEA benefits as a child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant is the Veteran's son, was born in August 1990, and was 17 years old at the time of the Veteran's death.

2.  At the time of death and in relevant part, the Veteran was service-connected for multiple sclerosis, rated as 100 percent disabling.  The effective date of the Veteran's service connection for multiple sclerosis was June 1984 and he had been rated as 100 percent disabled due to his multiple sclerosis from March 1985.


CONCLUSION OF LAW

Basic eligibility to DEA benefits under Chapter 35, Title 38, of the United States Code has been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.57, 3.807, 21.3021, 21.3040, 21.3041, 21.3043 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to DEA benefits under Chapter 35, United States Code.  

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807(a).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the "child" of a veteran eligible due to one of the prior conditions.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807 (d)(1), 21.3021.  In this case, the appellant claims eligibility for DEA benefits from his status as a child of an eligible veteran.  38 C.F.R. § 3.57.

Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57(a)(1).

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(a)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child.

As an initial matter, the Board finds that the appellant meets the requirements of a "child" for DEA benefits purposes as he was under the age of 18 at the time of the Veteran's death and/or was pursuing a course of instruction at an educational institution approved by VA prior to reaching the age of 23.  See 38 C.F.R. § 3.57(a)(1).  There is no indication that the appellant was married during the entirety of the applicable time period, as evidenced by the RO's concession in multiple documents that the appellant was the Veteran's child.

The next question centers around whether the Veteran became permanently or totally disabled prior to the 26th birthday of the appellant.  As noted above, the Veteran was service-connected for multiple sclerosis with a disability rating of 100 percent at the time of his death.  The 100 percent rating for the Veteran's multiple sclerosis was effective for more than 20 years at the time of his death and, as such, was protected.  The Board finds that for the purpose of this decision, that satisfies the requirement that the Veteran had a total permanent service-connected disability at the time of his death.  See 38 C.F.R. § 3.951 (noting that ratings in place for more than 20 years will not be reduced absent evidence of fraud).  There is no evidence of contention that the Veteran's multiple sclerosis rating was based on fraud.  As such, the basic eligibility requirements for DEA benefits based on a permanent total service-connected disability were met as of the date of the Veteran's death, January [redacted], 2008.  See 38 C.F.R. § 3.807(a).    

As basic entitlement to DEA benefits based on permanent and total service-connected disability is shown from at least January [redacted], 2008, which was prior to the appellant's 26th birthday, the Board finds that the appellant is entitled to DEA benefits under Chapter 35, United States Code.


ORDER

Entitlement to basic eligibility to DEA benefits under Chapter 35, United States Code, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


